                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

ROBERT W. CRONIN,

                 Plaintiff,

v.                                       Case No. 3:17-cv-1283-J-39JBT

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

               Defendants.
_______________________________

                                 ORDER
                               I. Status
     Plaintiff Robert Cronin, an inmate of the Florida penal

system, initiated this action on November 15, 2017 by filing a pro

se civil right complaint (Doc. 1; Complaint). Plaintiff asserts

claims   for   deliberate   indifference   to   serious   medical   needs,

medical malpractice, and negligence. See Complaint at 3. He names

four Defendants based on their alleged roles at the relevant time,

as follows: (1) Julie L. Jones, Secretary of the Florida Department

of Corrections (FDC); Dr. Joey T. Kenney, a physician at Shands

Live Oak; (3) Dr. Joseph Shubert, Executive Director of Corizon

Health; and (4) Dr. Errol        A. Campbell, Physician Advisor of

Centurion Institutional Healthcare. Id. at 3-4.

     Before the Court are the following motions: (1) Defendant

Jones’ Motion to Dismiss (Doc. 23; Jones Motion); (2) Defendant

Dr. Campbell’s Motion to Dismiss (Doc. 28; Campbell Motion); (3)
Defendant Dr. Kenney’s Motion to Dismiss and/or Motion for Summary

Judgment (Doc. 30; Kenney Motion); (4) Defendant Dr. Shubert’s

Motion to Dismiss (Doc. 55; Shubert Motion); (5) Plaintiff’s Motion

for Leave of Court to Conduct Limited Discovery (Doc. 54; Discovery

Motion); (6) Defendant Dr. Campbell’s Motion to Stay Discovery

(Doc. 69; Motion to Stay); and (7) Plaintiff’s Request for a Ruling

on his Discovery Motion (Doc. 86; Motion to Rule). Plaintiff has

responded   to   Defendant   Jones’       Motion   to    Dismiss   (Doc.   33;

Plaintiff’s Jones Response), to Dr. Campbell’s Motion to Dismiss

(Doc. 50; Plaintiff’s Campbell Response), to Dr. Kenney’s Motion

to Dismiss (Doc. 42; Plaintiff’s Kenney Response), and to Dr.

Shubert’s   Motion    to   Dismiss    (Doc.    71;      Plaintiff’s   Shubert

Response). Thus, these motions are ripe for this Court’s review.1

                     II. Motion to Dismiss Standard

     In ruling on a motion to dismiss, the Court must accept the

factual allegations set forth in the complaint as true.               Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); see also Lotierzo v. Woman's

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In

addition, all reasonable inferences should be drawn in favor of

the plaintiff. See Omar ex. rel. Cannon v. Lindsey, 334 F.3d 1246,



1 Defendants have not responded to Plaintiff’s Discovery Motion or
his Motion to Rule, and Plaintiff has not responded to Dr.
Campbell’s Motion to Stay Discovery. In light of the Court’s ruling
on the other motions as stated in this order, responses are not
necessary.

                                      2
1247 (11th Cir. 2003) (per curiam). However, “the tenet that a

court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions[,]” which simply

“are not entitled to [an] assumption of truth.” Iqbal, 556 U.S. at

678, 680. The plaintiff must allege “enough facts to state a claim

to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Thus, a court should not dismiss a

complaint for failure to state a claim “unless it appears beyond

doubt that [the plaintiff] can prove no set of facts that would

entitle him to relief.” Omar ex. rel. Cannon, 334 F.3d at 1247

(citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957).               Though

detailed factual allegations are not required, Rule 8(a) demands

“more   than   an   unadorned,   the-defendant-unlawfully-harmed-me

accusation.”   Iqbal,   556   U.S.   at   678   Rather,   the   well-pled

allegations must nudge the claim “across the line from conceivable

to plausible.” Twombly, 550 U.S. at 570.

     Pleadings submitted by a pro se plaintiff “are held to a less

stringent standard than pleadings drafted by attorneys and will,

therefore, be liberally construed.” Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam). Courts are under

no duty, however, to “re-write” a plaintiff’s complaint to find a

                                     3
claim. Peterson v. Atlanta Hous. Auth., 998 F.2d 904, 912 (11th

Cir. 1993).

                         III. Complaint Allegations2

       Plaintiff’s claims arise out of an injury he sustained when

he    fell   at    Suwannee    Correctional          Institution-Annex        (SCI)   on

November 12, 2015. See Complaint at 7-8. The fall resulted in an

injury to Plaintiff’s left shoulder/clavicle, which causes him

“severe pain and [an] inability to lift [his] left arm beyond 45

[degrees].” Id. at 7.3 Plaintiff seeks injunctive relief (medical

treatment) and compensatory damages. Id. at 7.

       Plaintiff provides a chronology of his medical treatment and

the    treatment     recommendations           he    claims   Defendants       denied.

Plaintiff     received      immediate   treatment        at   SCI   by   Dr.    Alexis

Figueroa     and    Nurse     A.   Hale,       who    “administered      an    IV/pain



2 In considering a motion to dismiss, the Court must accept all
factual allegations in the Complaint as true, consider the
allegations in the light most favorable to the plaintiff, and
accept all reasonable inferences that can be drawn from such
allegations. Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291,
1297 (11th Cir. 2015). As such, the recited facts are drawn from
the Complaint and may differ from those that ultimately can be
proved.
3 Plaintiff also claims that he fell at SCI again on August 14,
2017, injuring his right wrist. See Complaint at 6. In response to
Defendant Jones’ motion to dismiss, Plaintiff clarifies that his
Eighth amendment claims are premised on his shoulder/clavicle
injury resulting from the first fall. See Plaintiff’s Jones
Response at 2. He states that his “injury to [his] right wrist was
never intended to be a separate claim,” but was referenced in his
Complaint to demonstrate negligence of FDC officials, such as
Defendant Jones. Id. at 2-3.
                                           4
med[ication]        and    attempted    procedure(s)   to    re-set     left

shoulder/clavical [sic] to no avail.” Id. Unable to properly

address Plaintiff’s emergent situation, Dr. Figueroa transferred

Plaintiff to Shands Live Oak Hospital (Shands). Id.

       At Shands, Dr. Kenney, the “attending physician,” treated

Plaintiff. Id. at 4, 8. He ordered several x-rays, which revealed

“no dislocation or fracture,” “performed a cursory examination,”

injected stronger pain medications, and released Plaintiff to the

prison. Id. at 8. Plaintiff followed up with Dr. Figueroa on

December 4, 2015. Dr. Figueroa ordered additional x-rays, told

Plaintiff that he needed to see an orthopedist, and prescribed

Indocin for pain. Id. at 9. The time-line is a bit unclear, but it

appears that an x-ray taken in about December 2015                   revealed

“clavicle dislocation [that] was age-indeterminate.” Id.

       Dr. Figueroa ordered an orthopedic consult on February 4,

2016. Id. On March 19, 2016,4 Corizon replied to Dr. Figueroa’s

order with an Alternative Treatment Plan (ATP). Id. Thereafter, on

June   3,   2016,    Dr.   Figueroa    submitted   another   order    for   an

orthopedic consult, this time to the new medical contractor,

Centurion. Centurion approved the request. Id. On July 18, 2016,

the orthopedist, Dr. Kleinhands, ordered x-rays, conducted an




4 Plaintiff records the date as March 19, 2017. The reference to
2017 appears to be a scrivener’s error. See Complaint at 9.

                                       5
examination, and recommended Open Reduction, Internal Fixation

(ORIF)    surgery.    Id.    According     to   Plaintiff,    Dr.      Kleinhands

stressed that the surgery had the best chance of success if

performed within nine months of the injury.5 Id. Dr. Kleinhands

also allegedly “expressed his frustration with Corizon impudently

denying his surgical recommendations ‘to save money’ and [he] hoped

the new company – Centurion – would be better.” Id.

     On   September    16,    2016,   Centurion,    through      Dr.    Campbell,

rejected the orthopedists’ surgical recommendation and responded

with an (ATP), stating the “[o]rthopedist evaluation does not

indicate type of AC join[t] separation.” Id. at 10.6 Dr. Figueroa

informed Plaintiff of the necessity for surgical intervention,

stating, “it is obvious that [the injury] is not going to heal

itself if not surgically repaired.” Id. (alteration in original).

     Plaintiff elaborates that Dr. Figueroa and Nurse Bridges

suggested Centurion and the FDC would not approve his surgery for

cost-saving   reasons.       Id.   Plaintiff    asserts   that    Dr.    Figueroa

advised him that “Centurion would not approve an MRI because ‘they

don’t want any extra evidence to show that [Plaintiff] need[s] an

expensive surgery.’”        Id. (alterations in original).              Moreover,



5 The injury occurred on November 12, 2015, about eight months
before Dr. Kleinhands recommended surgery.
6 Plaintiff disputes the basis for the ATP, asserting that the July
18, 2016 report does in fact indicate the type of joint separation
as a “grade-3.” Complaint at 10.
                                       6
Nurse Bridges allegedly told him that “she thinks the reason [f]or

all the inmate refusals is because Centurion intentionally under-

bid their contract with FDC, just to get it.” Id.

      As of the date Plaintiff filed his Complaint, November 15,

2017, the recommended surgery had not been approved. Id. Plaintiff

asserts that in about January 2017, he “began suffering from

numbness and pain in his left hand and forearm, and to a lesser

extent, his right as well.” Id. He has received medications for

the pain. On May 18, 2017, Plaintiff saw Dr. Figueroa, complaining

of “exacerbating pain in his left shoulder/clavicle area and that

he   was   becoming   increasingly   disabled   –   his   left   shoulder

frequently starting to pop out of place.” Id. at 11. Dr. Figueroa

performed a number of mobility tests and concluded that Plaintiff’s

“unrepaired shoulder ‘condition will only get worse overtime [sic]

to the point where an [o]rthopedist won’t touch it.’” Id.

               IV. Defendant Jones’ Motion to Dismiss

      Recognizing that Plaintiff sues her in her official capacity,

Defendant Jones asserts three arguments for dismissal: (1) she is

entitled to Eleventh Amendment immunity as to Plaintiff’s request

for damages;7 (2) the FDC is entitled to sovereign immunity; and


7Confusingly, Defendant Jones states in her overview of the issues
and in her first argument heading that she is entitled to Eleventh
Amendment immunity, though she provides a qualified-immunity
analysis. See Jones Motion at 3-5. For instance, Jones states that
“[q]ualified immunity under the Eleventh Amendment protects
‘government officials from liability for civil damages insofar as
                                     7
(3)     Plaintiff’s   Complaint    is       a   shotgun   pleading.     In   the

alternative, Plaintiff requests that the Court direct Plaintiff to

file an amended complaint. See Jones Motion at 3, 10. Defendant

Jones does not dispute that Plaintiff suffers a serious medical

need,    nor   does   she   substantively       address   Plaintiff’s    claims

against her. See generally Complaint.

      In response to Defendant Jones’ Eleventh Amendment immunity

argument,      Plaintiff      clarifies         that      he   “seeks        only

injunctive/prospective relief under the 42 U.S.C. § 1983 claim.”

See Plaintiff’s Jones Response at 2. Plaintiff does not seek

damages from Defendant Jones in her official capacity as to his

claim arising under § 1983. Id. Because Plaintiff seeks only

injunctive relief against Defendant Jones as to his constitutional

claim arising under § 1983, Defendant Jones’ motion in this regard

is due to be denied as moot.

      To the extent Plaintiff seeks damages for his state tort

actions against Defendant Jones in her official capacity, such




their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have
known.’” Id. at 4 (internal quotations omitted). Defendant Jones’
analysis incorrectly blends qualified immunity and Eleventh
Amendment sovereign immunity. Because Plaintiff sues Jones in her
official capacity, as Jones recognizes, qualified immunity is not
applicable. See Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1276
(11th Cir. 1998) (recognizing that qualified immunity applies when
officials are sued in their individual capacities, while the
Eleventh Amendment bars claims for damages against officials sued
in their official capacities).
                                        8
relief is not barred by Florida Statutes section 768.28. The

relevant section of the Florida statutory provision provides that

“[t]he state and its agencies and subdivisions shall be liable for

tort claims in the same manner and to the same extent as a private

individual,” with limits placed on the extent and type of damages

that can be awarded. Fla. Stat. § 768.28(5). Thus, Defendant Jones’

motion is due to be denied to the extent she asserts that the FDC

is entitled to sovereign immunity from Plaintiff’s state tort

actions.

     Defendant Jones also objects to the form of Plaintiff’s

Complaint, asserting that Plaintiff failed to “separate into a

different count each cause of action or claim for relief.” See

Jones Motion at 6. As such, Defendant Jones asserts, Plaintiff’s

Complaint does not comply with the civil pleading requirements set

forth in Rules 8 and 10 of the Federal Rules of Civil Procedure.

Id. at 6-7. Finally, Defendant Jones states that Plaintiff has

failed   to   state   a   claim   upon       which   relief   can   be   granted.

Specifically, Defendant Jones asserts that she is unable to discern

the claims Plaintiff alleges against her because his Complaint is

“devoid of any structure or organization regarding the possible

causes of action.” Id. at 8. Because of the lack of structure and

inability to identify the causes of action against her, Defendant

Jones states that she is unable to prepare a responsive pleading

or assert appropriate affirmative defenses. Id. at 9.

                                         9
       Upon careful review of Plaintiff’s Complaint, the Court finds

that   Defendant     Jones’   characterization     of   it   as    a    “shotgun

pleading” is not warranted. Plaintiff identifies separate causes

of action and includes factual allegations as to each Defendant

within each cause of action, in separately-numbered paragraphs.

See Complaint 12-14. He also explains the basic background facts

in a separate section. Id. at 8. Indeed, he has followed the

instructions provided in Section IV (“Statement of Claim”) of the

civil rights complaint form. Complaint at 6. Plaintiff’s Complaint

is sufficiently clear to enable Defendant Jones to prepare a

responsive pleading. Moreover, in his response to Defendant Jones’

motion,    Plaintiff    clarifies   his   claims    against       her    as   the

following: (1) deliberate indifference to serious medical needs;

(2) negligent training of staff resulting in his slip-and-fall

incidents; and (3) medical negligence by FDC’s x-ray contractors

and subcontractors who failed to accurately diagnose Plaintiff’s

clavicle injury. See Plaintiff’s Jones Response at 4-5.

       Defendant Jones’ Motion is due to be denied. To the extent

Defendant    Jones    believes   Plaintiff   cannot     prove      the    claims

asserted against her, she may raise such arguments in a well-

prepared and reasoned motion for summary judgment.8


8Defendant Jones does not substantively address Plaintiff’s claims
against her, but rather asserts, without analysis or support, that
Plaintiff has failed to state a claim for relief because he “fails
to allege ultimate facts upon which the claims rest.” See Jones
                                    10
                     V. Dr. Campbell’s Motion to Dismiss

      Dr.   Campbell        asserts   three     ground     for      dismissal    with

prejudice: (1) Plaintiff fails to state a claim against him for

deliberate indifference; (2) he is entitled to qualified immunity;

and (3) Plaintiff failed to exhaust his administrative remedies as

required    under    the    Prison    Litigation     Reform      Act   (PLRA).    See

Campbell    Motion     at    1.   Because      exhaustion      of    administrative

remedies is a matter in abatement, the Court will address that

issue first.

                   A. Exhaustion of Administrative Remedies

      Dr.   Campbell    argues     that    Plaintiff     did     not   exhaust   his

administrative remedies because “Plaintiff fails to identify any

grievances [he] submitted against Dr. Campbell.” Id. at 8. The

PLRA requires exhaustion of available administrative remedies

before a prisoner may initiate a § 1983 action with respect to

prison conditions. See 42 U.S.C. § 1997e(a) (“No action shall be

brought with respect to prison conditions under section 1983 . .

.   until   such     administrative       remedies    as    are      available   are

exhausted.”). Exhaustion of available administrative remedies is




Motion at 9. As noted, the Court finds that Plaintiff’s Complaint
adequately sets forth the claims he asserts against Defendant
Jones, and he supports his claims for relief with relevant facts
to enable Defendant Jones to respond. Because Defendant Jones does
not substantively address Plaintiff’s claims, the Court limits its
analysis accordingly.

                                          11
“a precondition to an adjudication on the merits.” Bryant v. Rich,

530 F.3d 1368, 1374 (11th Cir. 2008). See also Jones v. Bock, 549

U.S. 199, 211 (2007).

       While     “the   PLRA    exhaustion       requirement      is   not

jurisdictional[,]” Woodford v. Ngo, 548 U.S. 81, 101 (2006),

“exhaustion is mandatory . . . and unexhausted claims cannot be

brought,” Pavao v. Sims, 679 F. App’x 819, 823 (11th Cir. 2017)

(per   curiam)   (citing   Jones,   549   U.S.   at   211).   Nevertheless,

prisoners are not required to “specially plead or demonstrate

exhaustion in their complaints.” See Jones, 549 U.S. at 216.

Instead, the United States Supreme Court has recognized that

“failure to exhaust is an affirmative defense under the PLRA[.]”

Id. Not only is there a recognized exhaustion requirement, “the

PLRA . . . requires proper exhaustion” as set forth in applicable

administrative rules and policies. Woodford, 548 U.S. at 93. As

such, “[p]roper exhaustion demands compliance with an agency’s

deadlines and other critical procedural rules[.]” Id.

       Plaintiff concedes that he did not identify Dr. Campbell by

name in any of his grievances. See Plaintiff’s Campbell Response

at 17-18.9 Thus, the sole question before the Court is whether a


9 Plaintiff says that he first learned of Dr. Campbell’s identity
in September 2016, but he only “conclude[d] with certainty that .
. . [Dr.] Campbell did not care about [his] serious medical needs”
during his pre-suit investigation, shortly before he filed his
Complaint on November 13, 2017. See Plaintiff’s Campbell Response
at 17-18.
                                    12
failure to identify a particular defendant in a prison grievance

complaint results in a failure to exhaust. Dr. Campbell relies on

Brown v. Sikes, 212 F.3d 1205, 1209-10 (11th Cir. 2000), to support

his argument that Plaintiff’s failure to identify him in his

grievances supports dismissal of the claim. In Brown, the court

ruled that a prisoner is required to provide only as much detail

as is available to him at the time he files a grievance, including

the names of “the individuals responsible for the alleged injury

or deprivation.” Id. at 1208. The court suggested in a footnote

that had the plaintiff known the identities of the defendants,

proper exhaustion would have required him to identify them. See

id. at 1208 n.3.

     The Supreme Court later clarified that the PLRA does not

mandate “a ‘name all defendants’ requirement,” thus limiting the

Brown court’s holding. Jones, 549 U.S. at 217. In Jones, the

Supreme Court held that proper exhaustion, under the PLRA, requires

only that the prisoner complete the review process “in accordance

with the applicable procedural rules,” as set forth in the prison

grievance process itself. Id. at 218. The Court reversed the Sixth

Circuit’s opinion that the plaintiff failed to exhaust because he

did not identify the defendants as required by a judicially-created

procedural   rule.   The   Court   observed   that   the   “lower   court’s

procedural rule lacks a textual basis in the PLRA.” Id. at 217.

See also Parzyck v. Prison Health Servs., 627 F.3d 1215, 1218 (11th

                                    13
Cir. 2010) (“A prisoner need not name any particular defendant in

a grievance in order to properly exhaust his claim.”).

     Generally, to properly exhaust administrative remedies, a

prisoner must complete a three-step process as fully set forth in

the Florida Administrative Code. See Fla. Admin. Code r. 33-103.001

through 33-103.018. Importantly, Dr. Campbell does not contend

that Plaintiff failed to follow the three-step grievance process,

nor does he contend that Plaintiff failed to grieve the specific

issue he raises in his Complaint. Dr. Campbell’s sole exhaustion

challenge    is   that   Plaintiff   failed      to   identify   him     in   the

grievances Plaintiff filed. See Campbell Motion at 8.

     Dr. Campbell has not carried his burden to demonstrate that

Plaintiff failed to exhaust his administrative remedies. To the

extent Plaintiff failed to identify Dr. Campbell in his grievances,

his failure to do so is not fatal to his claim because the Florida

grievance procedure does not require that a prisoner identify each

person he intends to later sue. See Fla. Admin. Code r. 33-103.005

through     33-103.007    (requiring      that    prisoners      write    their

grievances legibly, include accurate facts, and address only one

issue). See also Jones, 549 U.S. at 217; Parzyck, 627 F.3d at 1219

(“Section 1997e(a)’s exhaustion requirement is designed ‘to alert

prison officials to a problem, not to provide personal notice to

a particular official that he may be sued.”).



                                     14
       Accordingly, Dr. Campbell’s motion is due to be denied to the

extent he seeks dismissal based on Plaintiff’s failure to exhaust

his administrative remedies.

              B. Deliberate Indifference & Qualified Immunity

       Dr. Campbell argues that Plaintiff fails to allege he had

“knowledge of a substantial risk to Plaintiff’s health,” and that

knowledge of a condition is not the same as knowledge of a

substantial      risk      of   harm   as     required         under    the   deliberate

indifference standard. Campbell Motion at 5. Dr. Campbell further

states that “Plaintiff’s own allegations show that he received

appropriate medical treatment while incarcerated,” including x-

rays, evaluations, and pain medication. Id. In addition, Dr.

Campbell draws the Court’s attention to Plaintiff’s allegation

that    an     x-ray       revealed     his          shoulder     injury      was     “age-

indeterminate,” and that his shoulders had previously been “fully-

surgically      repaired.”       Id.   at     5-6.      Stating        that   Plaintiff’s

Complaint demonstrates that he has received and continues to

receive      care,   Dr.    Campbell     concludes         that    Plaintiff        “merely

desires different modes of treatment.” Id. at 6. He also argues

that because Plaintiff has failed to state a claim against him, he

is entitled to qualified immunity. Id. at 6-7.

       A claim for deliberate indifference to a serious illness or

injury is cognizable under § 1983. See Estelle v. Gamble, 429 U.S.

97,    104   (1976). “To        show   that      a    prison    official      acted    with

                                            15
deliberate indifference to serious medical needs, a plaintiff must

satisfy both an objective and a subjective inquiry.” Brown v.

Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004) (quoting Farrow v.

West, 320 F.3d 1235, 1243 (11th Cir. 2003)). First, the plaintiff

must satisfy the objective component, showing that he has a serious

medical need. Brown, 387 F.3d at 1351. Next, the plaintiff must

satisfy the subjective component, which requires the plaintiff to

“allege that the prison official, at a minimum, acted with a state

of mind that constituted deliberate indifference.” Richardson v.

Johnson, 598 F.3d 734, 737 (11th Cir. 2010).

     To establish deliberate indifference, [a plaintiff] must
     prove (1) subjective knowledge of a risk of serious harm;
     and (2) disregard of that risk (3) by conduct that is
     more than mere negligence. McElligott v. Foley, 182 F.3d
     1248, 1255 (11th Cir. 1999). Subjective knowledge of the
     risk requires that the defendant be “aware of facts from
     which the inference could be drawn that a substantial
     risk of serious harm exists, and he must also draw the
     inference.” Caldwell v. Warden, FCI Talladega, 748 F.3d
     1090, 1099–1100 (11th Cir. 2014).

Nam Dang by & through Vina Dang v. Sheriff, Seminole Cty. Fla.,

871 F.3d 1272, 1280 (11th Cir. 2017).10

     A plaintiff must demonstrate that a defendant's response to

his medical needs was poor enough to constitute an unnecessary and

wanton infliction of pain, and “not merely accidental inadequacy




10The Eleventh Circuit recently confirmed that the objective prong
requires a finding of conduct that is more than “mere,” as opposed
to “gross” negligence. Daniels v. Jacobs, No. 17-14429, 2018 WL
4998130, at *8 (11th Cir. Oct. 16, 2018) (per curiam).
                                16
. . . or medical malpractice.” Taylor v. Adams, 221 F.3d 1254,

1258 (11th Cir. 2000) (citing Estelle, 429 U.S. at 105-106). As

such, allegations of medical negligence are not cognizable as an

Eighth Amendment violation to support a claim under § 1983.

Estelle, 429 U.S. at 106 (“Medical malpractice does not become a

constitutional       violation     merely     because    the    victim     is   a

prisoner.”). See also Harris v. Thigpen, 941 F.2d 1495, 1505 (11th

Cir. 1991) (“Medical treatment violates the eighth amendment only

when it is ‘so grossly incompetent, inadequate, or excessive as to

shock     the   conscience    or   to    be   intolerable      to   fundamental

fairness.’”).

     “The knowledge of the need for medical care and intentional

refusal to provide that care has consistently been held to surpass

negligence and constitute deliberate indifference.”                   Ancata v.

Prison Health Servs., Inc., 769 F.2d 700, 704 (11th Cir. 1985). A

delay in providing necessary medical treatment, for non-medical

reasons, also states a claim for deliberate indifference. Id. See

also Harris v. Coweta Cty., 21 F.3d 388, 393-94 (11th Cir. 1994).

The Eleventh Circuit has recognized that, even when a prisoner

receives some medical treatment, a plaintiff states a claim for

deliberate indifference if he alleges the care he received was “so

cursory    as   to   amount   to   no   treatment   at   all,”      was   grossly

inadequate, or was guided by a “decision to take an easier but

less efficacious course of treatment.” McElligott, 182 F.3d at

                                        17
1255. See also Nam Dang, 871 F.3d at 1280. However, alleging a

“simple difference in medical opinion” does not state a deliberate

indifference claim. Waldrop v. Evans, 871 F.2d 1030, 1033 (11th

Cir. 2007).

     After a careful analysis of Plaintiff’s allegations, the

Court finds that Plaintiff has alleged a claim for deliberate

indifference against Dr. Campbell. In his Complaint, Plaintiff

states that Dr. Campbell “absolutely knew about [his] serious

medical need because the examining physician, Dr. Figueroa, fully

advised him.” Complaint at 15. According to Plaintiff, Dr. Figueroa

called Dr. Campbell in about December 2016, to “persuade [Dr.]

Campbell to approve” the surgery. Id. at 10. Dr. Campbell allegedly

stated that “he doesn’t care,” and he refused to “help.” Id.

Plaintiff asserts that Dr. Campbell

     was the decision-maker as to whether . . . the
     [o]rthopedist’s recommendation for ORIF was approved or
     denied. He intentionally disregarded the substantial
     risk posed to [Plaintiff’s] health by rejecting both
     M.D.   Figueroa’s   and   Specialist   Dr.   Kleinhands’
     recommendations [for surgery]. Defendant Campbell never
     examined [Plaintiff], yet he made the medical decision
     to delay the [o]rthopedist consult for approximately 9-
     months, and then deny the surgical recommendation of the
     [o]rthopedist, while the condition further exacerbated,
     and additional medical complications arose.

Id. at 15. Plaintiff also alleges that Dr. Campbell “consciously

ignored the [o]rthopedist’s diagnostic findings,” motivated by

cost-saving concerns. Id. at 16.



                                18
     In sum, Plaintiff alleges that Dr. Campbell (1) knew of

Plaintiff’s need for surgical intervention, (2) refused to approve

the orthopedic-recommended surgery for cost-saving concerns, and

(3) unnecessarily delayed approving the orthopedic consult. See

Complaint at 10, 15. These allegations, if proven, may demonstrate

deliberate indifference to a serious medical need. See Ancata, 769

F.2d at 704; Harris, 21 F.3d at 393-94. Therefore, the allegations

state a claim to relief that is plausible on its face. See Twombly,

550 U.S. at 570. Accordingly, Dr. Campbell’s motion to dismiss is

due to be denied.

               VI. Dr. Kenney’s Motion to Dismiss

     Dr. Kenney argues that Plaintiff fails to state a claim

against him. First, Dr. Kenney maintains that Plaintiff has not

alleged that he was acting “under color of law” at the relevant

time. See Kenney Motion at 6. Second, Dr. Kenney argues that

Plaintiff fails to allege that he was deliberately indifferent to

Plaintiff’s serious medical needs. Id. at 8.11




11 In addition to arguing that Plaintiff fails to allege state
action and fails to state a claim for deliberate indifference, Dr.
Kenney argues that Plaintiff fails to allege a claim for medical
malpractice against him. See Kenney Motion at 10, 11. The Court
does not read Plaintiff’s Complaint to assert such a claim.
Moreover, in his response, Plaintiff confirms that he does not
assert a claim for medical malpractice against Dr. Kenney. See
Plaintiff’s Kenney Response at 14.


                                19
     Before addressing whether Plaintiff states a claim against

Dr. Kenney, the Court will address Dr. Kenney’s additional argument

that he was not, as a matter of law, a “state actor” when he

rendered care to Plaintiff. See id. at 6. With respect to whether

he was a state actor as a matter of law, Dr. Kenney asks the Court

to treat his motion as one for summary judgment under Rule 56. To

that end, he provides three exhibits: (1) his affidavit, curriculum

vitae, and an employment contract between him and IPN Emergency

Physicians    of    North     Florida,    PA     (IPN)    (Doc.     30-1);   (2)    a

professional       services     agreement       between     IPN     and   InPhyNet

Contracting Services, Inc. (InPhyNet) (Doc. 30-2); and (3) an

agreement    to    provide    emergency       services    between    InPhyNet      and

Shands (Doc. 30-3).

     The Court declines to treat Dr. Kenney’s motion as one for

summary judgment under Rule 56; thus, the Court will not consider

the evidence he offers in support of his motion. See Fed. R. Civ.

P. 12(d). Plaintiff has not had an opportunity to engage in

discovery to fairly respond to Dr. Kenney’s assertion that he does

not qualify as a state actor as a matter of law. Moreover, after

its own research, the Court finds that the one persuasive authority

upon which Dr. Kenney relies does not adequately address the

complex legal question he asks this Court to consider. See Kenney

Motion at 6-7 (citing McIlwain v. Prince William Hosp., 774 F.

Supp. 986 (E.D. Vir. 1991)).              Indeed, the Middle District of

                                         20
Alabama, after engaging in an extensive review of decisions of

other federal courts, observed that there is a “split in authority

on the issue of whether a private physician who treats a prisoner

must be under contract with the state prison system or its medical

care provider to be deemed a state actor for purposes of § 1983.”

Dixon v. Baptist So. Med. Hosp., No. 2:07-CV-662-TFM, 2010 WL

431186, at *7 (M.D. Ala. Feb. 1, 2010). The Court also noted that

“neither the Eleventh Circuit nor the United States Supreme Court

has directly addressed” the issue. Id. at *6.12

      Given the above, the Court finds that the question of whether

Dr. Kenney was a state actor when he rendered care to Plaintiff is

best addressed upon a more complete record and more thorough

briefing by the parties. Thus, the Court declines to reach a

conclusion as a matter of law as to whether Dr. Kenney was a state

actor at the relevant time. Instead, the Court will construe his

motion as one under 12(b)(6), for failure to state a claim, and

will limit its analysis and ruling accordingly.

                       A. Action Under Color of Law

      In his motion, Dr. Kenney asserts that Plaintiff fails to

allege that he “was a state actor, acted ‘under color of law[,]’

or   acted   under   the   authority    of   any   governmental   entity   in

providing care and treatment to [him].” See Kenney Motion at 7. A


12The court declined to reach a decision on this issue, and instead
ruled on an alternative basis. See Dixon, 2010 WL 431186 at *7.
                                       21
viable claim under 42 U.S.C. § 1983 requires a plaintiff to

establish two essential elements: the conduct complained of was

committed by a person acting under color of state law, and the

conduct   deprived    the   plaintiff    of   rights,   privileges,   or

immunities secured by the Constitution or laws of the United

States. See West v. Atkins, 487 U.S. 42, 48 (1988); Bingham v.

Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (per curiam).

     In his Complaint, Plaintiff asserts the following: (1) he was

an inmate at Suwannee Correctional Institution—Annex at the time

of his injury; (2) officials at SCI transported him to Shands for

medical treatment following the injury; (3) Dr. Kenney “was the

attending physician on the night . . . when [he] was brought to

Shands . . . for emergency care”; and (4) “Shands Hospital System

INC. was contracted with FDC or Corizon Correctional Healthcare to

provide emergency medical services.” Complaint at 4, 8. Plaintiff

further alleges that “[a] connected series of actions/inactions by

persons      within         FDC         and/or      their       medical

contractors/subcontractors” caused him injuries that are the basis

of his Complaint. Id. at 5.

     While Plaintiff does not overtly state that Dr. Kenney himself

was a “state actor,” his assertions, and the logical inferences to

be drawn therefrom, are that Dr. Kenney was providing medical

treatment on behalf of the state at the relevant time. He alleges

that Dr. Kenney was the attending physician who treated him at

                                  22
Shands, and he alleges that Shands provided healthcare to inmates

of FDC through a contract for services. The Court finds that

Plaintiff sufficiently pleads “state action” on Dr. Kenney’s part

to survive a motion to dismiss on that basis. Thus, Dr. Kenney’s

Motion to Dismiss is due to be denied insofar as he argues that

Plaintiff fails to plead he was a “state actor” at the time of

treatment (Section III.A.1).

             B. Deliberate Indifference to Serious Medical Needs

       Dr.     Kenney   also    asserts      that       Plaintiff      has     failed     to

adequately plead a claim for deliberate indifference against him.

See Kenney Motion at 8. According to Dr. Kenney, Plaintiff’s

allegations      “refute     any    suggestion          that   Dr.    Kenney       ‘denied’

medical care.” Id. at 9. Dr. Kenney states that the facts alleged

do not attribute to him “knowledge of any alleged reckless delay

in    seeing    an   orthopedist,”      and       he    suggests      that    he    had   no

obligation to refer Plaintiff to an orthopedist because he was not

involved with Plaintiff’s care after he was discharged from Shands.

Id.    Dr.     Kenney    also      argues        that    Plaintiff         alleges     only

“unreasonable” care, which is “a term that cannot support any

allegation of deliberate indifference.” Id. He further states that

Plaintiff       fails   to     allege   “ultimate          facts      which    could      be

objectively       interpreted       that      Dr.       Kenney       was     deliberately

indifferent to [his] serious medical needs.” Id.



                                            23
       Applying the above Eighth Amendment legal principles, and

construing Plaintiff’s pro se Complaint liberally, the Court finds

that   Plaintiff   has   done    just    enough   to   allege   a   claim   for

deliberate indifference against Dr. Kenney. As to the objective

component of a deliberate indifference claim, Dr. Kenney concedes

that Plaintiff alleges a serious medical need. See Kenney Motion

at 8 n.2.

       As to the subjective component, Plaintiff alleges that Dr.

Kenney   “knew   about   [his]    serious    medical    need”   because     the

“protruding clavicle was/is obvious even to lay persons and can be

seen clearly on radiographs”; Dr. Kenney performed only a “cursory

examination”; Plaintiff informed Dr. Kenney that pre-injury x-rays

were available for comparison to the x-rays taken at Shands; Dr.

Kenney declined to review the pre-injury x-rays; and while Dr.

Kenney provided pain medication, he offered no treatment to fix

the “clearly-obvious protruding clavicle,” despite being sent to

the emergency room presumably for such treatment. Complaint at 8-

9, 14. Plaintiff further alleges as follows:

       Dr. Kenney knew that, if left unattended, the
       shoulder/clavicle injury posed a substantial risk of
       serious harm to [him]. [Dr.] Kenney consciously ignored
       that risk and Plaintiff’s insistence that the injury was
       new, and his pleas that the prior x-rays would prove it.
       Defendant Dr. Kenney’s demeanor during the . . . exam
       was generally uncaring and suggested he was deliberately
       indifferent towards the serious medical needs of
       prisoners. The Plaintiff learned that Dr. Kenney has a
       history of dealing with emergency access patients
       similarly.

                                        24
Id. at 14. Plaintiff also alleges that when he treated with Dr.

Figueroa after his release from Shands, Dr. Figueroa “expressed

disbelief that nothing was done at Shands to repair the clearly-

obvious protruding clavicle.” Id. at 9.

      The above allegations, and reasonable inferences to be drawn

therefrom, sufficiently state a claim for deliberate indifference

against Dr. Kenney. Plaintiff alleges more than a mere disagreement

with the treatment provided. Liberally construing his allegations,

Plaintiff asserts that the treatment provided was “so cursory as

to amount to no treatment at all,” or that an easier, less

effective treatment plan was provided.

      Dr. Kenney’s assertion that he provided some treatment to

Plaintiff does not mean that Plaintiff has failed to state a claim

for deliberate indifference. See, e.g., McElligott, 182 F.3d at

1255 (“We have also held that deliberate indifference may be

established by a showing of grossly inadequate care as well as by

a decision to take an easier but less efficacious course of

treatment.”); Ancata, 769 F.2d at 704 (recognizing that deliberate

indifference can be established by showing that a medical provider

chose an easier but less effective treatment option). Moreover,

the   Court   finds   unpersuasive        Dr.   Kenney’s   contention   that

Plaintiff’s use of the term “unreasonable” demonstrates that he

fails to state a claim for deliberate indifference. See Kenney


                                     25
Motion at 9. This Court is not convinced that a pro se plaintiff’s

failure to use the correct nomenclature results in his failure to

state a claim.

     In liberally reading a pro se plaintiff’s complaint, a court

should consider the factual allegations in their totality and

construe reasonable inferences in his favor. In doing so, the Court

finds   that   Plaintiff   states   a    claim   against   Dr.   Kenney   for

deliberate indifference to his serious medical needs. Whether

Plaintiff can prove a claim for deliberate indifference, or whether

the evidence will demonstrate mere negligence is more properly

raised in a Rule 56 motion with supporting records, affidavits,

and other relevant documents. Here, Plaintiff has pled “enough

fact to state a claim to relief that is plausible on its face.”

See Twombly, 550 U.S. at 570.

                 VII. Dr. Shubert’s Motion to Dismiss

     Dr. Shubert argues that Plaintiff fails to state a claim for

relief against him because Plaintiff’s allegations are conclusory

and Plaintiff’s claim against him rests on a theory of supervisory

liability, which “has not been allowed in these types of cases for

forty years.” See Shubert Motion at 1, 9.13




13With the Court’s permission, Dr. Shubert filed a Reply (Doc. 79;
Shubert Reply), in which he clarifies that he does not dispute
that Plaintiff has a serious medical need. However, he states that
he had no knowledge of that serious medical need. See Shubert Reply
at 2.
                                    26
     As    Dr.    Shubert    points   out     in   his   motion,   “it   is    well

established in this Circuit that supervisory officials are not

liable    under   §   1983   for   the    unconstitutional     acts      of   their

subordinates on the basis of respondeat superior or vicarious

liability.” Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003)

(internal quotation marks and citation omitted). “The standard by

which a supervisor is held liable in [her] individual capacity for

the actions of a subordinate is extremely rigorous.” Id. Supervisor

liability arises only “when the supervisor personally participates

in the alleged constitutional violation or when there is a causal

connection between the actions of the supervising official and the

alleged constitutional deprivation.” Mathews v. Crosby, 480 F.3d

1265, 1270 (11th Cir. 2007) (internal quotation marks and citation

omitted).

            The necessary causal connection can be
            established ‘when a history of widespread
            abuse puts the responsible supervisor on
            notice of the need to correct the alleged
            deprivation, and he fails to do so.’
            Alternatively, the causal connection may be
            established when a supervisor's ‘custom or
            policy    ...    result[s]    in    deliberate
            indifference to constitutional rights’ or when
            facts   support   ‘an   inference   that   the
            supervisor directed the subordinates to act
            unlawfully or knew that the subordinates would
            act unlawfully and failed to stop them from
            doing so.’
Cottone, 326 F.3d at 1360 (internal citations omitted).



                                         27
     Supervisor liability can only be established in one of two

ways—either by showing personal participation by a supervisor in

a   constitutional    violation    or       by   demonstrating      “a    causal

connection between the actions of a supervising official and the

alleged   constitutional    deprivation.”        Id.   Dr.   Shubert     did   not

personally participate in Plaintiff’s care, nor does Plaintiff

assert that he did. See generally Complaint. Thus, to state a

claim, Plaintiff must allege a causal connection between Dr.

Shubert’s actions and the alleged constitutional violation.

     The Court finds that Plaintiff’s allegations state a claim

against   Dr.   Shubert   based   on    supervisor     liability.      Plaintiff

asserts that Dr. Shubert directed Corizon healthcare providers to

follow a policy to “delay or deny medical care to save Corizon

money.” Complaint at 15. According to Plaintiff,

     Executive Director Shubert knew his company provided
     constitutionally inadequate medical care to inmates via
     his awareness of the numerous federal lawsuits by
     inmates across the country. It has been said that it is
     Corizon’s business model to delay or deny medical care
     to save Corizon money. Executive Director, Dr.
     Shubert[,] instructed company employees to follow that
     policy.   His   policies,   practices,   and/or   customs
     implemented in that vein were the driving force behind
     his   company’s   constitutional    medical   violations,
     including the Plaintiff’s. Corizon employees purposely
     delay Orthopedic consults for cost-saving reasons –
     aware that their FDC contract was about to be terminated.

Id. Plaintiff’s allegations, if true, would provide a basis for

Eighth    amendment   liability.       Liberally   construing     Plaintiff’s

allegations, he asserts that Dr. Shubert implemented a policy

                                       28
resulting in deliberate indifference to serious medical needs,

failed to correct constitutional violations despite his knowledge

of a history of widespread abuse, and directed employees to follow

a policy to violate inmates’ constitutional rights. See Cottone,

326 F.3d at 1360. These allegations state a claim against Dr.

Shubert. Therefore, Dr. Shubert’s motion to dismiss is due to be

denied.

 VIII. Plaintiff’s Discovery Motion and Dr. Campbell’s Motion to
                         Stay Discovery

     First, in his Discovery Motion, Plaintiff states that he wants

to perform “limited discovery pursuant to Fed. R. Civ. P. 33,

Interrogatories to Parties[,] and 34, Document Production.” See

Discovery Motion at 1. Plaintiff does not specify the subject

matter of the requested discovery. Rather, he states that, since

he filed his Complaint, his pain and disability have increased

exponentially, and after his transfer to Zephyrhills Correctional

Institution (ZCI), he has been denied medical treatment, resulting

in new claims against other medical providers. See id. at 1, 2. In

addition,   he   states   that   information    included   in   Defendants’

Motions   to   Dismiss    require   him   “to   further   develop   the   new

information and add it to the Complaint via a supplemental pleading

pursuant to Fed. R. Civ. P. 15(d).” Id. at 2.




                                     29
     Plaintiff’s Discovery Motion is due to be denied.14 The Court

has not set a deadline for discovery. To the extent Plaintiff is

concerned about his ability to “substantiate his claims before

summary judgment,” see id. at 4, he will be afforded a full and

fair opportunity to engage in discovery after Defendants answer

his Complaint. To the extent Plaintiff requests, in his Discovery

Motion, to amend his Complaint, his request is not properly before

this Court. He has not filed a motion to amend pursuant to Federal

Rule of Civil Procedure 15, and he does not provide a proposed

amended complaint. To the extent Plaintiff seeks to amend his

complaint to add new, unrelated claims that arose after he filed

this Complaint, or to add evidence, he may not do so. New claims

against new defendants must be properly exhausted and raised in a

new civil rights complaint. Any evidence Plaintiff intends for the

Court to consider may be presented in support of or in opposition

to a motion for summary judgment.

     Second, Dr. Campbell’s Motion to Stay Discovery is due to be

denied as moot. The parties may engage in discovery as of the date

of this order. The Court will establish a discovery deadline and

a deadline for the filing of dispositive motions after Defendants

answer the Complaint.




14In light of the Court’s ruling on Plaintiff’s Discovery Motion,
Plaintiff’s Motion to Rule is now moot.
                               30
     Accordingly, it is

     ORDERED:

     1.   Defendant Jones’ Motion to Dismiss (Doc. 23) is DENIED

in part as moot and otherwise DENIED as stated in this order.

     2.   Dr. Campbell’s Motion to Dismiss (Doc. 28) is DENIED.

     3.   Dr. Kenney’s Motion to Dismiss (Doc. 30) is DENIED.

     4.   Dr. Shubert’s Motion to Dismiss (Doc. 55) is DENIED.

     5.   Plaintiff’s     Motion   for   Leave   to   Conduct   Limited

Discovery (Doc. 54) is DENIED.

     6.   Dr. Campbell’s Motion to Stay Discovery (Doc. 69) is

DENIED as moot. The parties may engage in discovery as of the date

of this order. The Court will establish a discovery deadline and

a deadline for the filing of dispositive motions after Defendants

answer the Complaint.

     7.   Plaintiff’s Objection to Dr. Shubert’s Motion for Leave

to File a Reply and to the Court’s Order granting the motion (Doc.

80) is OVERRULED.

     8.   Plaintiff’s Motion for a Ruling on his Motion for Leave

to Conduct Discovery (Doc. 86) is GRANTED only to the extent the

Court has ruled on the motion in this order.

     9.   Defendants shall answer the Complaint within twenty days

of the date of this order.




                                   31
    DONE AND ORDERED at Jacksonville, Florida, this 8th day of

January, 2019.




Jax-6
c:
Robert W. Cronin
Counsel of Record




                             32
